Citation Nr: 9927624	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-41 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for organic brain 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active service from September 1963 to 
August 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO).  There 
the RO declined to reopen a previously denied claim of 
service connection for post-traumatic stress disorder (PTSD) 
and denied the claim of service connection for organic brain 
syndrome.  Subsequently, in a June 1996 rating decision, the 
RO determined that the appellant had submitted new and 
material evidence to reopen the previously denied claim of 
service connection for PTSD.  For the reasons discussed 
below, the Board agrees that new and material evidence has 
been submitted to reopen the claim.  Therefore, the issues 
for appellate review are as stated on the title page of this 
decision.  

In a July 1996 statement, the appellant indicated he desired 
a hearing at the RO to present evidence and argument 
concerning his claims.  In November 1998, however, the 
appellant, via a VA Report of Contact form documenting a 
telephone call between himself and his representative, 
indicated that he did not desire a hearing.  This 
communication satisfies the requirement of 38 C.F.R. 
§ 20.702(e) that the withdrawal of the hearing request be 
with the consent of the appellant.  

In December 1998, the record shows receipt of a September 
1998 statement by a VA physician, informing a local 
governmental agency that the appellant was under his care for 
a psychiatric disorder.  This document was received after the 
RO issued the most recent supplemental statement of the case, 
in August 1998, concerning the issues on appeal.  Any such 
pertinent evidence must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right is waived in writing by the appellant 
or the Board determines that the benefits to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(c).  In this case, though, the 
September 1998 VA physician's statement says no more than 
that the appellant was under psychiatric care, a fact more 
than already adequately demonstrated in the claims file.  It 
did not refer to organic brain syndrome, and so is not 
pertinent to that claim.  Nor did it address the question of 
whether a current psychiatric disorder is related to service, 
the crux of the PTSD claim.  Moreover, for the reasons 
discussed in the Remand section below, the Board is not 
convinced at this time that the benefit sought on appeal via 
the PTSD claim may be allowed.  As such, the September 1998 
VA physician's statement is not pertinent evidence requiring 
the case to be returned to the RO for further consideration.  
However, in light of the Board's remand directives, the RO 
will have an opportunity to review the evidence after it 
undertakes the specified developmental actions.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
was denied by June 1987 rating decision; the appellant was 
notified by the RO of that determination on August 1, 1987; 
he did not perfect an appeal as to that issue.  

2.  Additional evidence received into the record relevant to 
the PTSD claim and subsequent to June 1987 is both new and 
material, as it contains competent evidence linking the post-
service findings of PTSD to service.  

3.  No competent evidence has been submitted linking the 
post-service findings of organic brain syndrome to service.


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for organic brain 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Service Connection Claim for PTSD

In May 1986, the appellant filed a claim of service 
connection for PTSD.  The RO denied the claim in a June 1987 
rating decision; the appellant was notified of the latter 
rating decision in an August 1, 1987 letter from the RO.  The 
appellant did not file a notice of disagreement with that 
determination, which became final at the expiration of a one-
year period following the August 1, 1987 notice.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.   See 
Barnett, 83 F.3d at 1383-84.  

In May 1995, the appellant sought to reopen the claim.  The 
RO, in an April 1996 rating decision, determined that he had 
not submitted new and material evidence to reopen the claim.  
He disagreed with that determination and perfected an appeal 
as to that issue.  In a June 1996 rating decision, the RO 
denied the claim because there was no evidence of a link 
between a diagnosis of PTSD and service.  It appears that the 
RO determined that the appellant had submitted new and 
material evidence to reopen the claim, then denied the claim 
on the basis that the appellant had failed to submit a well-
grounded claim.  See also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498,  506 
(1995) (third element of well-grounded claim requires 
competent medical evidence linking current disability and 
service).  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  For years when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) (the U.S. Court of Veterans 
Appeals prior to March 1, 1999) required the Board to conduct 
a two-step analysis.  Manio v. Derwinski , 1 Vet. App. 140 
(1991).  First, the Board was to determine whether the 
evidence presented since the prior final disallowance of the 
claim was new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only then was the Board take the 
second step, reopening the claim and reviewing all of the 
evidence of record to determine the outcome of the claim on 
the merits.   See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  Excluded from this analysis was any need for the 
appellant to show that the claim was well grounded, the 
threshold issue in service-connection claims.  See Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995) (holding that a reopened 
claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), a higher judicial body that the Court, 
fundamentally altered this analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (citing Chisholm v. Secretary of Health and Human 
Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  Thus, in 
taking the first step of the Manio analysis, the Court had 
required affirmative answers to three questions:  (1) Was the 
newly presented evidence "new" (that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of 
record)?; (2) Was it "probative" of the issues at hand?; 
and (3) If it was new and probative, then, in light of all of 
the evidence of record, was there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
Evans (Samuel) v. Brown, 9 Vet. App. 273, 283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

At the time of the June 1987 rating decision, the RO 
summarized the evidence then of record and concluded that 
service connection was not warranted.  The RO noted that the 
record did not include a current diagnosis of PTSD or 
evidence substantiating the appellant's claimed stressors.  

The evidence submitted after June 1987 focuses predominantly 
on the current state of the appellant's psychiatric 
condition.  These documents, however, as well as his 
statements, provide a more complete picture of the 
circumstances of the claimed disorder.  More specifically, VA 
examination in July 1994 included a diagnosis of rule out 
PTSD based on stressors related to his Vietnam experiences 
and VA hospital treatment records in October and November 
1995 and a March 1997 VA clinical record included diagnoses 
of PTSD.  Since this newly presented evidence is probative on 
the one element, a current diagnosis of PTSD, forming a basis 
of the prior denial, the new evidence is material.  Id.  
Therefore, the claim of service connection for PTSD must be 
reopened. 

II.  Well-Grounded Analysis of Service Connection Claim for 
PTSD

Because the Board has determined that the previously denied 
claim is reopened, it must now proceed to the second step of 
the Elkins test:  whether the claim as reopened is well 
grounded, presuming the credibility of all the evidence of 
record in support of the claim.  Winters, 12 Vet. App. at 
206-07.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (psychosis shown within one year of separation 
may be presumed incurred in service).  See also 38 C.F.R. 
§ 3.304(f) (setting forth elements of service connection for 
PTSD).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.   See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim of PTSD 
requires medical evidence of a current disorder, lay 
evidence, presumed credible, of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998);  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 136-37 (1997).  See also Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506 (well-grounded claim requires medical 
evidence of current disability, lay evidence of incurrence or 
aggravation of a disease or injury in service, and a medical 
link between the two).  

Although the service medical records are silent as to 
psychiatric symptomatology, the appellant's recent lay 
allegations of a psychiatric injury or disease in service 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993) (truthfulness of evidence must be presumed when 
determining whether a claim is well grounded).  Moreover, the 
evidence demonstrates that the appellant has received 
psychiatric treatment since at least 1985, with a majority of 
that treatment at VA medical facilities in the 1990s, and 
that he has received a diagnosis of PTSD.  These findings 
document competent medical evidence of PTSD, thereby 
satisfying the first two elements of a well-grounded claim. 
Gaines, 11 Vet. App. at 357; Cohen, 10 Vet. App. at 136-37; 
Caluza, 7 Vet. App. at 506.  

Thus, in order for the claim to be well grounded, the record 
must include competent medical evidence of a nexus, or link, 
between the current disorder and service.  Of particular 
importance is a December 1992 VA psychiatric clinical record, 
in which the examiner diagnosed probable PTSD based on 
stressors related to his service in Vietnam, including the 
death of a friend; a VA examination in July 1994, in which 
the examiner diagnosed rule out PTSD and discussed a similar 
stressor; and VA hospital records in October and November 
1995, in which the examiner diagnosed PTSD and referred to 
the appellant as a combat veteran.  These findings are 
sufficient to well ground the claim because they imply the 
examiners' opinions of a relationship between the diagnoses 
of PTSD and the noted stressors in service. 

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette, 8 Vet. App. at 75-76 and King, 5 
Vet. App. at 21, a current disorder, symptomatology in 
service, and a link between the current disorder and a 
service-connected disability, thereby satisfying the three 
elements of a well-grounded claim.  See Gaines, 11 Vet. App. 
at 357; Cohen, 10 Vet. App. at 136-37; Caluza , 7 Vet. App. 
at 506.  The Board thus determines that the claim of service 
connection for PTSD is well grounded.  As the claim is well 
grounded, VA has a duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  Additional development, required under 
the duty to assist before this decision is adjudicated on the 
merits, is addressed in the Remand section below.  

III.  Service Connection Claim for Organic Brain Syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (other organic diseases of the nervous 
system shown within one year of separation may be presumed 
incurred in service).  The threshold question that must be 
resolved with regard to a claim is whether the appellant has 
presented evidence of a well-grounded claim.   See 
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  See also 
Grottveit, 5 Vet. App. at 92-93; Tirpak, 2 Vet. App. at 611.  
A well-grounded claim requires medical evidence of a current 
disorder, lay or medical evidence showing incurrence of 
aggravation in service, and medical evidence linking the two.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  

The claims file consists of four volumes of documents 
relating predominantly to the treatment of the appellant's 
psychiatric disorders.  Despite the large amount of evidence, 
the only reference to organic brain syndrome is in a July 
1994 VA examination report that included a diagnosis of 
organic brain syndrome, manifested by decreased recent memory 
and inability to spell "not" backwards.  The examiner 
specifically noted that the organic brain syndrome was 
presumably secondary to alcohol dependence.  

Clearly the diagnosis of organic brain syndrome satisfies the 
initial element of a well-grounded claim, i.e., the need for 
competent medical evidence of a current disorder.  Even 
assuming that the appellant's contentions alone meet the 
requirement of the second element, of lay or medical evidence 
of incurrence or aggravation of the disease in service, the 
VA examination in July 1994 fails to link the current 
disorder to service or to the one-year period after 
separation from service.  The July 1994 VA examiner 
specifically indicated that the current diagnosis of organic 
brain syndrome was presumably secondary to alcohol dependence 
rather than some other etiology.  At no time did the 
examiner, or any other examiner, opine that current organic 
brain syndrome was related to service or to a one-year period 
after service.  

The only remaining evidence attempting to link the finding of 
organic brain syndrome to service is the appellant's own 
contentions.  Generally, statements prepared by lay persons, 
who are ostensibly untrained in medicine, cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
appellant possesses the requisite medical expertise to render 
such a medical opinion.  Thus, his contentions alone cannot 
constitute competent medical evidence.  

Because the evidence of record does not indicate that the 
current organic brain syndrome is related to service or to a 
one-year period after service, the claim is not well 
grounded.  Because the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a).  

The appellant contends that VA has such an obligation, 
despite the Board's determination that the claim is not well 
grounded.  Citing to VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, 
Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (M21-1), the appellant's representative argues in a 
June 1999 statement that these M21-1 provisions created 
substantive rights with the effect of regulations, as 
illustrated by the holdings in Fugere v. Derwinski, 1 Vet. 
App. 103 (1991) and Hamilton v. Derwinski, 2 Vet. App. 671 
(1992), thereby necessitating a remand for determination as 
to whether the claims are well grounded.  

Pertinent law and binding judicial precedent hold otherwise.  
In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court, specifically addressing the argument 
advanced by the appellant, found that VA cannot undertake to 
assist a claimant in developing facts pertinent to a claim 
absent the submission and establishment of a well-grounded 
claim.  The Court held that the M21-1 provisions at issue 
here did not create substantive rights.  In doing so, it 
distinguished the holdings in Fugere and Hamilton on the 
basis that the M21-1 provisions at issue in those cases 
directly affected whether a disability was retained or 
reduced, whereas in this case the M21-1 provisions were 
merely interpretive.  Morton, slip op. at 20-23.  
Accordingly, any perceived or actual failure by VA to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  Id., slip op. at 30.  

Both the Court and the Federal Circuit have held that 
38 U.S.C.A. § 5107(a) requires that, if a well-grounded or 
plausible claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development.  
See Epps, 126 F.3d at 1467-68 (duty to assist does not attach 
until the appellant has met his burden of submitting a well-
grounded claim); Meyer v. Brown, 9 Vet. App. 425, 433-34 
(1996) (to permit a duty to assist prior to submission of a 
plausible claim would make 38 U.S.C.A. § 5107(a) a nullity); 
Grottveit 5 Vet. App. at 93 (assistance required only after 
establishment of a well-grounded claim); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (duty to assist applies 
only after initial burden of well-grounded claim satisfied).  
Moreover, the Board is not bound by an administrative 
issuance (the M21-1 manual) that is in conflict with binding 
judicial decisions.  38 C.F.R. § 19.5 (Board is not bound by 
VA manuals).  In short, due to the absence of a well-grounded 
claim, VA is under no obligation to assist the appellant in 
the further development of the claims.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the May 1996 statement of the case and in the June 1996 
and August 1998 supplemental statements of the case in which 
the appellant was informed that the reason for the denial of 
the claim was the lack of evidence linking the current 
organic brain syndrome to service or to the one-year period 
following separation from service.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  

The claim of entitlement to service connection for PTSD is 
well grounded.  

The claim of entitlement to service connection for organic 
brain syndrome is denied.  


REMAND

Because the claim of service connection for PTSD is well 
grounded, VA has a statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
No. 117, 32,807-08 (June 18, 1999) (effective March 7, 1997 
and to be codified at 38 C.F.R. § 3.304(f) (1999)).  See 
38 C.F.R. § 3.304(f) (1998) (Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the appellant engaged in combat or that he was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.).  See also 38 U.S.C.A. 
§ 1154(b); Cohen, 10 Vet. App. at 136-37.  

In approaching a claim for service connection for PTSD, the 
question of the existence  of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors have been accepted as established by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  West v. 
Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  See Hayes v. Brown, 5 Vet. App. 60 (1993).  See 
also Moreau v. Brown , 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996) (neither noncombat claimant' s 
testimony alone nor medical statements finding a relationship 
between claimant's recitation of claimed stressors and a 
diagnosis of PTSD can qualify as corroborating evidence of a 
stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; ask the appellant to provide any further specific 
information as to his alleged stressors; utilize the 
assistance of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group (ESG)); make a specific 
determination as to which stressor(s) are verified; and, only 
if a stressor is verified, have the appellant examined by a 
VA psychiatrist to determine any link between a diagnosis of 
PTSD and any verified stressor.  

The case is REMANDED for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain copies of the appellant's complete 
official military personnel file.  If the 
official military personnel file is not 
available, then NPRC should be asked to 
identify the agency or department that 
may be in possession of those records and 
the RO should conduct follow-up inquiries 
accordingly.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, the claimed in-
service stressor is considered to be 
conclusively shown.  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
the RO should request that the appellant 
provide, within a reasonable period of 
time, any additional information relevant 
to his claimed stressor(s), including 
specific information as to the date and 
location of the incident(s), the full 
names of any casualties, the unit 
designation to the company level, and the 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  

4.  After the appellant's response, or 
after a reasonable period of time has 
passed without the appellant' s response, 
then the RO should review the claims file 
and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify  the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded an examination by a 
VA psychiatrist to determine the 
diagnoses of all psychiatric disorders 
that are present.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims folder and a 
copy of this REMAND must be made 
available to the examiner prior to the 
examination, and the examination report 
should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  

(a)  A copy of the letter informing the 
appellant of the scheduled examinations 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  

(b)  If the appellant fails to report for 
a scheduled examination, the RO should 
give him an opportunity to provide "good 
cause" as to why he failed to appear.  
The RO should review any submission from 
the appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(1)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claims.  

(2)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination(s).  

7.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	M. Sabulsky
	Member, Board of Veterans' Appeals







